Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                              Exhibit Page 1 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                              Exhibit Page 2 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                              Exhibit Page 3 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                              Exhibit Page 4 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                              Exhibit Page 5 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                              Exhibit Page 6 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                              Exhibit Page 7 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                              Exhibit Page 8 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                              Exhibit Page 9 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 10 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 11 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 12 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 13 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 14 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 15 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 16 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 17 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 18 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 19 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 20 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 21 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 22 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 23 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 24 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 25 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 26 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 27 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 28 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 29 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 30 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 31 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 32 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 33 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 34 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 35 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 36 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 37 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 38 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 39 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 40 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 41 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 42 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 43 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 44 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 45 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 46 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 47 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 48 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 49 of 50
Case 2:19-bk-17312-SK   Doc 20-1 Filed 08/23/19 Entered 08/23/19 11:28:27   Desc
                             Exhibit Page 50 of 50
